Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 18, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158908
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 158908
                                                                    COA: 340782
                                                                    Wayne CC: 13-002503-FC
  TONNIE A. JOHNSON,
             Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 16, 2018
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 18, 2019
         t0115d
                                                                               Clerk